Citation Nr: 0729221	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
currently evaluated as 50 percent disabling. 

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to November 1970.  Service in the Republic 
of Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for PTSD, 
rated as 50 percent disabling, and denied service connection 
for a bilateral knee condition.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the case 
must be remanded for further evidentiary and procedural 
development. 

Reasons for remand

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD) currently evaluated as 
50 percent disabling. 

Dingess notice

There has been a significant recent judicial decision that 
affects this case.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.), [the DAV 
case] held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA [38 C.F.R. 
§ 19.9(a)(2)(ii)] was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Medical examination

In September 2005, the veteran contended that his service-
connected PTSD had increased in severity.  The Board observes 
that the veteran has not been afforded a VA examination to 
determine the extent of his PTSD.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse].

2.  Entitlement to service connection for a bilateral knee 
condition.

Medical examination

This issue presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the etiology of the veteran's 
bilateral knee disability and the nearly thirty year gap 
between military service and complaints of knee pain.  These 
questions must be addressed by an appropriately qualified 
medical professional.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2005) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran corrective 
notice which complies with the 
notification requirements outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  VBA should make arrangements for the 
veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his PTSD.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected PTSD.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's current knee 
problems are related to the veteran's 
military service.  If the reviewing 
physician finds that physical examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

4.  VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for a bilateral knee disability 
and an increased disability rating for 
service-connected PTSD.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The Board observes in this connection that in a communication 
to VA in April 2007, the veteran requested that his claims 
folder (which was then at the Board) be returned to the RO so 
that he could submit additional evidence.  Although the Board 
would not return a file over which it has jurisdiction for 
that purpose, see 38 C.F.R. § 20.1304, since as discussed 
above the case is being remanded this will give the veteran 
the opportunity to submit such evidence to the agency of 
original jurisdiction.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).
 

_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



